Citation Nr: 0715323	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a March 2005 substantive appeal the 
veteran requested an increased, 50 percent, rating for his 
service-connected PTSD.  In November 2006, he was notified 
that he was assigned a 50 percent rating for his PTSD, and 
that the issue was resolved.  In an appeal certification 
review, dated in December 2006, the veteran's representative 
noted that the only issue still on appeal was entitlement to 
service connection for hypertension.  The veteran's PTSD 
claim is considered withdrawn.  


FINDING OF FACT

The evidence of record is in approximate balance as to 
whether the veteran's hypertension was caused by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

Given the favorable nature of the Board's decision on the 
issue, which constitutes a compete grant of the benefit 
sought, there can be no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.
B.  Analysis

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1110, 1112.  If a cardiovascular 
disability such as hypertension is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The record well documents that the veteran has a current 
disability of hypertension, first diagnosed in 1997.  The 
veteran notes that he did not have hypertension in service, 
but contends that the condition was caused by his service-
connected diabetes mellitus.  He submitted the opinion of 
Joseph Flores, M.D., in a September 2003 letter to support 
this contention.  Dr. Flores opined that there may be a 
relationship between the veteran's hypertension and service, 
and that "[m]any diabetics tend to develop hypertension, as 
their renal disease begins to develop long before they start 
seeing disruption in renal function. . . .  [I]t is easy to 
say that the two are related and hard to disprove 
otherwise."  

A March 2003 VA examination report noted a diagnosis of 
diabetes mellitus, Type 2, with the following complications: 
hypertension; impotence; and peripheral neuropathy.  The same 
VA examiner, in a January 2004 report stated that, based on 
the veteran's normal renal function and absence of 
proteinuria, it is not at least as likely as not that the 
veteran's diabetes is the predominant cause of hypertension; 
he is more likely to have essential hypertension.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  

The competent evidence is in relative equipoise as to whether 
the veteran's hypertension was caused by the service-
connected diabetes mellitus.  Both medical opinions provided 
a cogent rationale for their conclusions, consistent with the 
medical evidence of record.  In view of the foregoing and 
with application of the benefit of the doubt rule, service 
connection for hypertension, as secondary to service-
connected diabetes mellitus, is warranted.  


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


